
	
		II
		112th CONGRESS
		1st Session
		S. 811
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Merkley (for
			 himself, Mr. Kirk,
			 Mr. Harkin, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To prohibit employment discrimination on the basis of
		  sexual orientation or gender identity.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Non-Discrimination Act of
			 2011.
		2.PurposesThe purposes of this Act are—
			(1)to address the history and widespread
			 pattern of discrimination on the basis of sexual orientation or gender identity
			 by private sector employers and local, State, and Federal government
			 employers;
			(2)to provide a
			 comprehensive Federal prohibition of employment discrimination on the basis of
			 sexual orientation or gender identity, including meaningful and effective
			 remedies for any such discrimination; and
			(3)to invoke congressional powers, including
			 the powers to enforce the 14th Amendment to the Constitution, and to regulate
			 interstate commerce and provide for the general welfare pursuant to section 8
			 of article I of the Constitution, in order to prohibit employment
			 discrimination on the basis of sexual orientation or gender identity.
			3.Definitions
			(a)In
			 generalIn this Act:
				(1)CommissionThe
			 term Commission means the Equal Employment Opportunity
			 Commission.
				(2)Covered
			 entityThe term covered entity means an employer,
			 employment agency, labor organization, or joint labor-management
			 committee.
				(3)Employee
					(A)In
			 generalThe term employee means—
						(i)an
			 employee as defined in section 701(f) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(f));
						(ii)a
			 State employee to which section 302(a)(1) of the Government Employee Rights Act
			 of 1991 (42 U.S.C. 2000e–16b(a)(1)) applies;
						(iii)a
			 covered employee, as defined in section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1301) or section 411(c) of title 3, United States Code;
			 or
						(iv)an
			 employee or applicant to which section 717(a) of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–16(a)) applies.
						(B)ExceptionThe
			 provisions of this Act that apply to an employee or individual shall not apply
			 to a volunteer who receives no compensation.
					(4)EmployerThe
			 term employer means—
					(A)a person engaged
			 in an industry affecting commerce (as defined in section 701(h) of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e(h)) who has 15 or more employees (as
			 defined in subparagraphs (A)(i) and (B) of paragraph (3)) for each working day
			 in each of 20 or more calendar weeks in the current or preceding calendar year,
			 and any agent of such a person, but does not include a bona fide private
			 membership club (other than a labor organization) that is exempt from taxation
			 under section 501(c) of the Internal Revenue Code of 1986;
					(B)an employing
			 authority to which section 302(a)(1) of the Government Employee Rights Act of
			 1991 applies;
					(C)an employing
			 office, as defined in section 101 of the Congressional Accountability Act of
			 1995 or section 411(c) of title 3, United States Code; or
					(D)an entity to which
			 section 717(a) of the Civil Rights Act of 1964 applies.
					(5)Employment
			 agencyThe term employment agency has the meaning
			 given the term in section 701(c) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(c)).
				(6)Gender
			 identityThe term gender identity means the
			 gender-related identity, appearance, or mannerisms or other gender-related
			 characteristics of an individual, with or without regard to the individual’s
			 designated sex at birth.
				(7)Labor
			 organizationThe term labor organization has the
			 meaning given the term in section 701(d) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(d)).
				(8)PersonThe
			 term person has the meaning given the term in section 701(a) of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e(a)).
				(9)Sexual
			 orientationThe term sexual orientation means
			 homosexuality, heterosexuality, or bisexuality.
				(10)StateThe
			 term State has the meaning given the term in section 701(i) of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e(i)).
				(b)Application of
			 definitionsFor purposes of this section, a reference in section
			 701 of the Civil Rights Act of 1964—
				(1)to an employee or
			 an employer shall be considered to refer to an employee (as defined in
			 subsection (a)(3)) or an employer (as defined in subsection (a)(4)),
			 respectively, except as provided in paragraph (2) of this subsection;
			 and
				(2)to an employer in
			 subsection (f) of that section shall be considered to refer to an employer (as
			 defined in subsection (a)(4)(A)).
				4.Employment
			 discrimination prohibited
			(a)Employer
			 practicesIt shall be an unlawful employment practice for an
			 employer—
				(1)to fail or refuse to hire or to discharge
			 any individual, or otherwise discriminate against any individual with respect
			 to the compensation, terms, conditions, or privileges of employment of the
			 individual, because of such individual’s actual or perceived sexual orientation
			 or gender identity; or
				(2)to limit, segregate, or classify the
			 employees or applicants for employment of the employer in any way that would
			 deprive or tend to deprive any individual of employment or otherwise adversely
			 affect the status of the individual as an employee, because of such
			 individual’s actual or perceived sexual orientation or gender identity.
				(b)Employment
			 agency practicesIt shall be
			 an unlawful employment practice for an employment agency to fail or refuse to
			 refer for employment, or otherwise to discriminate against, any individual
			 because of the actual or perceived sexual orientation or gender identity of the
			 individual or to classify or refer for employment any individual on the basis
			 of the actual or perceived sexual orientation or gender identity of the
			 individual.
			(c)Labor
			 organization practicesIt shall be an unlawful employment
			 practice for a labor organization—
				(1)to exclude or to expel from its membership,
			 or otherwise to discriminate against, any individual because of the actual or
			 perceived sexual orientation or gender identity of the individual;
				(2)to limit, segregate, or classify its
			 membership or applicants for membership, or to classify or fail or refuse to
			 refer for employment any individual, in any way that would deprive or tend to
			 deprive any individual of employment, or would limit such employment or
			 otherwise adversely affect the status of the individual as an employee or as an
			 applicant for employment because of such individual’s actual or perceived
			 sexual orientation or gender identity; or
				(3)to cause or
			 attempt to cause an employer to discriminate against an individual in violation
			 of this section.
				(d)Training
			 programsIt shall be an
			 unlawful employment practice for any employer, labor organization, or joint
			 labor-management committee controlling apprenticeship or other training or
			 retraining, including on-the-job training programs, to discriminate against any
			 individual because of the actual or perceived sexual orientation or gender
			 identity of the individual in admission to, or employment in, any program
			 established to provide apprenticeship or other training.
			(e)AssociationAn unlawful employment practice described
			 in any of subsections (a) through (d) shall be considered to include an action
			 described in that subsection, taken against an individual based on the actual
			 or perceived sexual orientation or gender identity of a person with whom the
			 individual associates or has associated.
			(f)No preferential
			 treatment or QuotasNothing in this Act shall be construed or
			 interpreted to require or permit—
				(1)any covered entity to grant preferential
			 treatment to any individual or to any group because of the actual or perceived
			 sexual orientation or gender identity of such individual or group on account of
			 an imbalance which may exist with respect to the total number or percentage of
			 persons of any actual or perceived sexual orientation or gender identity
			 employed by any employer, referred or classified for employment by any
			 employment agency or labor organization, admitted to membership or classified
			 by any labor organization, or admitted to, or employed in, any apprenticeship
			 or other training program, in comparison with the total number or percentage of
			 persons of such actual or perceived sexual orientation or gender identity in
			 any community, State, section, or other area, or in the available work force in
			 any community, State, section, or other area; or
				(2)the adoption or implementation by a covered
			 entity of a quota on the basis of actual or perceived sexual orientation or
			 gender identity.
				(g)Disparate
			 impactOnly disparate treatment claims may be brought under this
			 Act.
			5.Retaliation
			 prohibitedIt shall be an
			 unlawful employment practice for a covered entity to discriminate against an
			 individual because such individual—
			(1)opposed any practice made an unlawful
			 employment practice by this Act; or
			(2)made a charge, testified, assisted, or
			 participated in any manner in an investigation, proceeding, or hearing under
			 this Act.
			6.Exemption for
			 Religious OrganizationsThis
			 Act shall not apply to a corporation, association, educational institution or
			 institution of learning, or society that is exempt from the religious
			 discrimination provisions of title VII of the Civil Rights Act of 1964 pursuant
			 (42 U.S.C. 2000e et seq.) to section 702(a) or 703(e)(2) of such Act (42 U.S.C.
			 2000e–1(a), 2000e–2(e)(2)).
		7.Nonapplication to
			 members of the armed forces; veterans’ preferences
			(a)Armed
			 forces
				(1)EmploymentIn
			 this Act, the term employment does not apply to the relationship
			 between the United States and members of the Armed Forces.
				(2)Armed
			 forcesIn paragraph (1) the term Armed Forces means
			 the Army, Navy, Air Force, Marine Corps, and Coast Guard.
				(b)Veterans’
			 preferencesThis title does not repeal or modify any Federal,
			 State, territorial, or local law creating a special right or preference
			 concerning employment for a veteran.
			8.Construction
			(a)Employer rules
			 and policies
				(1)In
			 generalNothing in this Act
			 shall be construed to prohibit a covered entity from enforcing rules and
			 policies that do not intentionally circumvent the purposes of this Act, if the
			 rules or policies are designed for, and uniformly applied to, all individuals
			 regardless of actual or perceived sexual orientation or gender identity.
				(2)Sexual
			 harassmentNothing in this
			 Act shall be construed to limit a covered entity from taking adverse action
			 against an individual because of a charge of sexual harassment against that
			 individual, provided that rules and policies on sexual harassment, including
			 when adverse action is taken, are designed for, and uniformly applied to, all
			 individuals regardless of actual or perceived sexual orientation or gender
			 identity.
				(3)Certain shared
			 facilitiesNothing in this Act shall be construed to establish an
			 unlawful employment practice based on actual or perceived gender identity due
			 to the denial of access to shared shower or dressing facilities in which being
			 seen unclothed is unavoidable, provided that the employer provides reasonable
			 access to adequate facilities that are not inconsistent with the employee’s
			 gender identity as established with the employer at the time of employment or
			 upon notification to the employer that the employee has undergone or is
			 undergoing gender transition, whichever is later.
				(4)Additional
			 facilities not requiredNothing in this Act shall be construed to
			 require the construction of new or additional facilities.
				(5)Dress and
			 grooming standardsNothing in
			 this Act shall prohibit an employer from requiring an employee, during the
			 employee’s hours at work, to adhere to reasonable dress or grooming standards
			 not prohibited by other provisions of Federal, State, or local law, provided
			 that the employer permits any employee who has undergone gender transition
			 prior to the time of employment, and any employee who has notified the employer
			 that the employee has undergone or is undergoing gender transition after the
			 time of employment, to adhere to the same dress or grooming standards as apply
			 for the gender to which the employee has transitioned or is
			 transitioning.
				(b)Employee
			 benefitsNothing in this Act
			 shall be construed to require a covered entity to treat an unmarried couple in
			 the same manner as the covered entity treats a married couple for purposes of
			 employee benefits.
			(c)Definition of
			 marriageIn this Act, the
			 term married refers to marriage as such term is defined in section
			 7 of title 1, United States Code (commonly known as the Defense of
			 Marriage Act).
			9.Collection of
			 statistics prohibitedThe
			 Commission shall not collect statistics on actual or perceived sexual
			 orientation or gender identity from covered entities, or compel the collection
			 of such statistics by covered entities.
		10.Enforcement
			(a)Enforcement
			 powersWith respect to the administration and enforcement of this
			 Act in the case of a claim alleged by an individual for a violation of this
			 Act—
				(1)the Commission
			 shall have the same powers as the Commission has to administer and
			 enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
					(B)sections 302 and
			 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and
			 2000e–16c),
					in the case
			 of a claim alleged by such individual for a violation of such title, or of
			 section 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16b(a)(1)), respectively;(2)the Librarian of
			 Congress shall have the same powers as the Librarian of Congress has to
			 administer and enforce title VII of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e et seq.) in the case of a claim alleged by such individual for a
			 violation of such title;
				(3)the Board (as
			 defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301)) shall have the same powers as the Board has to administer and
			 enforce the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in
			 the case of a claim alleged by such individual for a violation of section
			 201(a)(1) of such Act (2 U.S.C. 1311(a)(1));
				(4)the Attorney
			 General shall have the same powers as the Attorney General has to administer
			 and enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); or
					(B)sections 302 and 304 of the Government
			 Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c);
					in the case
			 of a claim alleged by such individual for a violation of such title, or of
			 section 302(a)(1) of the Government Employee Rights Act of 1991 (42 U.S.C.
			 2000e–16b(a)(1)), respectively;(5)the President, the
			 Commission, and the Merit Systems Protection Board shall have the same powers
			 as the President, the Commission, and the Board, respectively, have to
			 administer and enforce chapter 5 of title 3, United States Code, in the case of
			 a claim alleged by such individual for a violation of section 411 of such
			 title; and
				(6)a
			 court of the United States shall have the same jurisdiction and powers as the
			 court has to enforce—
					(A)title VII of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) in the case of a claim
			 alleged by such individual for a violation of such title;
					(B)sections 302 and 304 of the Government
			 Employee Rights Act of 1991 (42 U.S.C. 2000e–16b and 2000e–16c) in the case of
			 a claim alleged by such individual for a violation of section 302(a)(1) of such
			 Act (42 U.S.C. 2000e–16b(a)(1));
					(C)the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301 et seq.) in the case of a claim
			 alleged by such individual for a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)); and
					(D)chapter 5 of title
			 3, United States Code, in the case of a claim alleged by such individual for a
			 violation of section 411 of such title.
					(b)Procedures and
			 remediesThe procedures and remedies applicable to a claim
			 alleged by an individual for a violation of this Act are—
				(1)the procedures and
			 remedies applicable for a violation of title VII of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e et seq.) in the case of a claim alleged by such
			 individual for a violation of such title;
				(2)the procedures and
			 remedies applicable for a violation of section 302(a)(1) of the Government
			 Employee Rights Act of 1991 (42 U.S.C. 2000e–16b(a)(1)) in the case of a claim
			 alleged by such individual for a violation of such section;
				(3)the procedures and
			 remedies applicable for a violation of section 201(a)(1) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1311(a)(1)) in the case of a claim alleged
			 by such individual for a violation of such section; and
				(4)the procedures and
			 remedies applicable for a violation of section 411 of title 3, United States
			 Code, in the case of a claim alleged by such individual for a violation of such
			 section.
				(c)Other applicable
			 provisionsWith respect to a claim alleged by a covered employee
			 (as defined in section 101 of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1301)) for a violation of this Act, title III of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1381 et seq.) shall apply in the same
			 manner as such title applies with respect to a claim alleged by such a covered
			 employee for a violation of section 201(a)(1) of such Act (2 U.S.C.
			 1311(a)(1)).
			11.State and
			 Federal immunity
			(a)Abrogation of
			 State immunityA State shall not be immune under the 11th
			 Amendment to the Constitution from a suit brought in a Federal court of
			 competent jurisdiction for a violation of this Act.
			(b)Waiver of State
			 immunity
				(1)In
			 general
					(A)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment to the Constitution or otherwise, to a suit brought by an
			 employee or applicant for employment of that program or activity under this Act
			 for a remedy authorized under subsection (d).
					(B)DefinitionIn
			 this paragraph, the term program or activity has the meaning given
			 the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000d–4a).
					(2)Effective
			 dateWith respect to a particular program or activity, paragraph
			 (1) applies to conduct occurring on or after the day, after the date of
			 enactment of this Act, on which a State first receives or uses Federal
			 financial assistance for that program or activity.
				(c)Remedies Against
			 State OfficialsAn official
			 of a State may be sued in the official capacity of the official by any employee
			 or applicant for employment who has complied with the applicable procedures of
			 section 10, for equitable relief that is authorized under this Act. In such a
			 suit the court may award to the prevailing party those costs authorized by
			 section 722 of the Revised Statutes (42 U.S.C. 1988).
			(d)Remedies against
			 the United States and the StatesNotwithstanding any other
			 provision of this Act, in an action or administrative proceeding against the
			 United States or a State for a violation of this Act, remedies (including
			 remedies at law and in equity, and interest) are available for the violation to
			 the same extent as the remedies are available for a violation of title VII of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) by a private entity,
			 except that—
				(1)punitive damages
			 are not available; and
				(2)compensatory
			 damages are available to the extent specified in section 1977A(b) of the
			 Revised Statutes (42 U.S.C. 1981a(b)).
				12.Attorneys’
			 feesNotwithstanding any other
			 provision of this Act, in an action or administrative proceeding for a
			 violation of this Act, an entity described in section 10(a) (other than
			 paragraph (4) of such section), in the discretion of the entity, may allow the
			 prevailing party, other than the Commission or the United States, a reasonable
			 attorney’s fee (including expert fees) as part of the costs. The Commission and
			 the United States shall be liable for the costs to the same extent as a private
			 person.
		13.Posting
			 noticesA covered entity who
			 is required to post notices described in section 711 of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–10) shall post notices for employees, applicants for
			 employment, and members, to whom the provisions specified in section 10(b)
			 apply, that describe the applicable provisions of this Act in the manner
			 prescribed by, and subject to the penalty provided under, section 711 of the
			 Civil Rights Act of 1964.
		14.Regulations
			(a)In
			 generalExcept as provided in subsections (b), (c), and (d), the
			 Commission shall have authority to issue regulations to carry out this
			 Act.
			(b)Librarian of
			 CongressThe Librarian of Congress shall have authority to issue
			 regulations to carry out this Act with respect to employees and applicants for
			 employment of the Library of Congress.
			(c)BoardThe
			 Board referred to in section 10(a)(3) shall have authority to issue regulations
			 to carry out this Act, in accordance with section 304 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1384), with respect to covered employees,
			 as defined in section 101 of such Act (2 U.S.C. 1301).
			(d)PresidentThe
			 President shall have authority to issue regulations to carry out this Act with
			 respect to covered employees, as defined in section 411(c) of title 3, United
			 States Code, and applicants for employment as such employees.
			15.Relationship to
			 other lawsThis Act shall not
			 invalidate or limit the rights, remedies, or procedures available to an
			 individual claiming discrimination prohibited under any other Federal law or
			 regulation or any law or regulation of a State or political subdivision of a
			 State.
		16.SeverabilityIf any provision of this Act, or the
			 application of the provision to any person or circumstance, is held to be
			 invalid, the remainder of this Act and the application of the provision to any
			 other person or circumstances shall not be affected by the invalidity.
		17.Effective
			 dateThis Act shall take
			 effect on the date that is 6 months after the date of enactment of this Act and
			 shall not apply to conduct occurring before the effective date.
		
